DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/15/2021 is acknowledged. Claims 1-2 are amended. Claims 22-29 are newly added. Claims 1-9 and 21-29 are currently pending in the instant application with claims 4-5 being withdrawn from consideration. 
Previous rejections are withdrawn in view of the above amendment.
Claims 1-3, 6-9 and 21-29 are rejected under a new ground of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Previous rejections are withdrawn in view of the above amendment.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Kapur et al. (US 2015/0171240) in view of Becker et al. (US 2010/0037936), and further in view of Sewell et al. (US 2013/0240023).
Regarding claims 1 and 22, Kapur teaches a flexible master solar cell (or master cell shown in figs. 12A-B) comprising: 
a plurality of light collecting segments (see or rows of isles I11-I55, figs. 12A-12B) formed from a rigid solar cell (30, see figs. 3A-B) and electrically connected to each other (see figs. 12A-12B); and 
an interdigitated back contact (metallization layer M2 pattern for interconnecting light collecting segments, see figs. 12A-B), comprising:
a first electrode (see base lead 168/lateral connector 172 at the bottom, fig. 12A) coupled to a first plurality of electrical contact (see base fingers 174, figs. 12A-B, [0165]-[0166], and 
a second electrode (see emitter lead 166/lateral connector 172 on top, fig. 12A) coupled to a second plurality of electrical contacts (see plurality of emitter fingers 176, figs. 12A-12B; [0165]-[0166]), where
the first plurality of electric contacts (or base fingers 174) run in a first direction (e.g. upward) from the  first electrode (168/bottom 172) towards the second electrode (166/top 172) and the second plurality of electrical contacts (or the emitter fingers 176) run in a second direction (e.g. downward) from the second electrode (166/top 172) towards the first electrode (168/bottom 172, see figs. 12A-12B; [0165]-[0166])); 
wherein:
adjacent ones of the plurality of light-collecting segments (or adjacent rows of isles I11-I55) are spaced apart from each other by channels (or isolation trenches 24 in fig. 3B, or 504 in fig. 30; [0022], [0098], [0304]-[0305]), 
a length of each of the plurality of light-collecting segments (or rows of isles I11-I55) runs along the interdigitated back contact (M2) in a third direction (or the horizontal direction in figs. 12A-B), which is perpendicular to the first and second directions (or upward and downward directions in figs. 12A-B);
Kapur shows the light collecting segments (or rows of isles I11-I55) are connected in series (e.g. emitter fingers of one isle are connected to base fingers of adjacent isle) via a series connection (170) in figs. 12A-B.
Kapur suggests connecting the light collecting segments (e.g. isles I11-I55) in parallel using the interdigitated back contact (or metallization layer M2 pattern, [0163] in page 23, [0167], [0189-0191], [0216], [0246], [0251]).
Kapur does not show connecting the light collecting segments (or rows of isles I11-I55) in parallel such that each light collecting segment  (or each row of isles I11-I55) coupled to each 
Becker et al. teaches using continuous first and second electrical contacts (or a pair of lands 245A, fig. 10A) extending across the light collecting segments (or solar cell chip packages 200 shown in dashed lines in fig. 9) to connect light collecting segments (200) in parallel such that each light collecting segments (or solar cell chip packages 200) coupled to each electrical contact of the first and second electrical contacts (see figs. 9 and 10A, [0037]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell shown in figs. 12A-B of Kapur by using a digital back contact (or metallization layer M2 pattern) having continuous first and second electrical contacts (or base fingers 176 and emitter fingers 174) extending across the light collecting segments (or rows of isles I11-I55) to connect the light collecting segments (or rows of isles I11-I55) in parallel such that each light collecting segment (or each row of isles I11-I55) coupled to each electrical contact of the first and second electrical contacts of the digital back contact (or the metallization layer M2 pattern) as taught by Becker et al., because Kapur explicitly suggests connecting the light segments (or isles I11-I55) in parallel (see [0163] in page 23, [0167], [0189-0191], [0216], [0246], [0251]) and parallel connection would provide some of the numerous advantages particularly the increased flexibility and bendability of the resulting icells and PV modules ([0191]), and Becker et al. discloses connecting light collecting segments in parallel would increase the current capacity ([0037]).
Modified Kapur does not teach the first and second plurality of electrical contacts are the only structure on each channel connecting the plurality of light-collecting segments.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Kapur et al. above by having the first and second electrical contacts being the only structure on each channel connecting the plurality of light collecting segments as taught by Sewell et al., because Sewell et al. teaches such configuration would allow a strain relief to be provided in order to take up movements due to thermal expansion resulting from temperature cycles during normal operation.

Regarding claims 2 and 23, modified Kapur et al. teaches a solar cell as in claims 1 and 22 above, wherein Kapur et al. teaches that the base is n-type, and so the base fingers (174) are n-type, and that the emitter is p-type, and so the emitter fingers (176) are p-type ([0123], [0165]-[0166]).

Regarding claims 3 and 24, modified Kapur et al. teaches a solar cell as in claims 1 and 22 above, wherein Kapur et al. discloses the isles (502 I11-I44) are made by cutting into a monocrystalline silicon substrate ([0075], [0119]).

Regarding claims 6 and 25, Kapur et al. discloses a solar cell as in claims 1 and 22 above, wherein Kapur et al. further teaches that the master solar cell can be bent along the X or Y axis without cracking ([0135], [0146]), and so this would necessarily result in the master solar cell forming a curved shape, as claimed.

Regarding claims 7 and 26, modified Kapur et al. teaches a solar cell as in claims 1 and 22 above, wherein Kapur et al. further teaches that the interdigitated back contact (M2 pattern) is made of aluminum that can be screen printed ([0103], [0125], [0151]). It is noted that “screen-printed” is a product-by-process limitation, where Kapur et al. teaches this feature. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Regarding claims 8 and 27, modified Kapur et al. teaches the invention as discussed above in claims 1 and 22, modified Kapur et al. does not explicitly teach that the electrode interconnect has a strain percentage greater than 20%, as claimed. However, Kapur further teaches that the flexibility, bendability, and pliability of the backplane, which includes the interdigitated back contact, can be increased by increasing the number of isles and/or by using smaller sized isles near the cell edge regions and/or by changing the shape of the isles, where increased flexibility, bendability, and pliability leads to decreased crack generation and increased power conversion efficiency ([0096], [0133], [0134], [0146]). It is noted that flexibility, bendability, and pliability of the backplane, which includes the interdigitated back contact, would be directly related to the stretchability or strain percentage of the interdigitated back contact of the backplane and the master cell as a whole. 
As the number of isles, smaller sized isles near the cell edge regions, changing the shape of the isles, crack generation, and power conversion efficiency are variables that can be In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claims 9 and 28, modified Kapur et al. teaches the invention as discussed above in claims 1 and 22, wherein Kapur et al. et al. further teaches the plurality of light –collecting segments (or islets) being cut to include a first outermost light collecting segment (I11, fig. 22) and a second outermost light-collecting segment (I14, fig. 22) and some of the plurality of light collecting segments (I12 and I13) located between the first and second outermost light-collecting segments (I11/I14) have a width (W2) smaller than a width (W1) of each of the first and second outermost light-collecting segments (see fig. 22). 
Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kapur et al. (US 2015/0171240) as applied to claims 1 and 22 above, and further in view of Teshima et al. (US 2014/0124027).
Regarding claims 21 and 29, modified Kapur et al. discloses a solar cell as in claims 1 and 22 above, wherein Kapur discloses the structures and methods are applicable to other type of solar cells using multi-crystalline substrate (or wafer, see [0075-0076], [0084-0085]).
Modified Kapur et al. does not explicitly disclose each light-collecting segment comprises a light collecting substrate having a thickness of approximately 260 m.
Teshima et al. teaches using a polycrystalline silicon substrate (or multi-crystalline wafer) having a thickness of 260 m to form a solar cell ([0105]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Kapur et al. above by using a polycrystalline m as taught by Teshima et al. such that each light collecting segment comprises a light collecting substrate having a thickness of 260 m, because Kapur et al. explicitly suggests using multi-crystalline (or polycrystalline) wafer to form the solar cell.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-9 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Kapur does not disclose the first and second plurality of electrical contacts are the only structure on each channel connecting the plurality of light-collecting segments as claimed because Kapur teaches using a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726